Citation Nr: 1513336	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to VA burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.  The appellant claims as his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Reno, Nevada RO.

The appellant testified before the undersigned Veterans Law Judge during a Board videoconference hearing in July 2011 for the issue of service connection for the cause of the Veteran's death and other death benefits.  She testified again in October 2014.  A transcript of the hearing is of record.  

The Board has remanded this issue in October 2011 and November 2014.


FINDINGS OF FACT

1. The Veteran did not die in a VA Medical Center, State Veterans Home, or Nursing Home under VA contract and in the original application for benefits; the location of the Veteran's death was his or the appellant's place of residence.  
 
2. At the time of his death, the Veteran was not in receipt of service-connected compensation or pension benefits.
 
3. The October 2013 RO rating decision awarded service connection for residual scar, status post appendectomy (claimed as blown thorax) for accrued purposes, and assigned a noncompensable, or zero percent, evaluation, effective May 20, 2008.  
 
4. The Veteran did not die while in a VA medical center, domiciliary, or nursing home; or at a facility under contract with VA; or while traveling under prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.
 
5. The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and upon his death, his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that VA has a duty to notify and assist claimants.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, the law, and not the evidence, is dispositive in this case.  Therefore, VA's duties to notify and assist claimants are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if there were some deficiency of preliminary VA notice and development, that would be inconsequential and harmless error.  The Board finds that there is no prejudice to the appellant in the Board proceeding with a final decision at this time.

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2014).  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a) (2014).  The Veteran did not die of a service-connected disability.  His death certificate reveals that he died from atherosclerotic cardiovascular disease and the Board decision in November 2014 denied service connection for the cause of the Veteran's death.  

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a) (West 2014); 38 C.F.R. § 3.1600(b) (2014).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA, in a VA or non-VA facility.  38 C.F.R. § 3.1600(c) (2014).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) (2014).

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within two years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the Veteran because of the nature of discharge from service, but after death the discharge has been corrected by competent authority so as to show a discharge under conditions other than dishonorable, a claim may be filed within two years from the date of correction of the discharge.  That time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) or for the cost of transporting a Veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601 (2014).

A review of the record shows that the Veteran died at his place or the appellant's place of residence in Las Vegas, Nevada in July 2008 and he was later cremated.  See Virtual VA Records.  The Veteran was not service-connected for any disability at the time of his death.  Further, the Veteran was not in receipt of nonservice-connected pension benefits at the time of his death.  Additionally, the Veteran's body was and is not being held by a state.  The evidence also does not show that he was released from active service due to any disability.

The law is clear that at the time of the Veteran's death, he must have been in receipt of service-connected compensation or nonservice-connected pension benefits.  At the time of his death in July 2008, the Veteran was not in receipt of such benefits.  However, the October 2013 rating decision, in pertinent part, granted service connection for residual scar, status post appendectomy (claimed as blown thorax) for accrued purposes and assigned a noncompensable, or zero percent, evaluation, effective May 20, 2008.  The law is clear that it must be compensation benefits.  A noncompensable, or zero percent, disability evaluation did not yield any actual compensation.  Therefore, the criteria for entitlement to burial benefits are not met pursuant to 38 C.F.R. § 3.1600(a) or 38 C.F.R. § 3.1600(b) as the award of service connection much be a compensable one.  

Additionally, the record does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home; or at a facility under contract with VA; or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.  38 C.F.R. §§ 3.1600(c), 3.1605 (2014).  Rather, the record shows that the Veteran died at his place of residence (or the appellant's residence).

For the foregoing reasons, the Board concludes that the claim for burial benefits must be denied, as the requirements under the statue and implementing regulations are not met.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to VA burial benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


